Citation Nr: 0408088	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive lung disease.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel











INTRODUCTION


The veteran served on active duty from February 1964 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a respiratory disability, to include 
chronic obstructive lung disease.


FINDINGS OF FACT


1.  The veteran was treated for pneumonia and asthma during 
service; his respiratory disorders in service resolved and 
his lungs were normal when he completed his active service in 
November 1964.

2.  The veteran's current respiratory disability, chronic 
obstructive lung disease, began many years after his active 
service ended and is not the result of the pneumonia and 
asthma he had in service or any other disease or injury he 
had in service.

CONCLUSION OF LAW


Service connection for a respiratory disability is not 
warranted.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.303(b), 3.307(a)(1) (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served in the Army from February 1964 to November 
1964.  Physical examinations were conducted in February 1964 
to certify the veteran's eligibility to begin military 
training.  On the entrance Standard Form 89, the veteran 
stated that he had not experienced chronic or frequent colds, 
asthma, shortness of breath or pain and/or pressure in the 
chest.  On the entrance Standard Form 88, the clinical 
evaluation rated the veteran's lungs, chest, sinuses, nose, 
etc. normal and the veteran eligible for training.  He was 
hospitalized in June 1964 and diagnosed with pneumonia.

During subsequent trips to the hospital, the veteran 
continued to complain of shortness of breath (SOB) and 
wheezing.  After numerous tests were run to determine the 
cause of the veteran's breathing problems, it was determined 
that the veteran suffered from hyperventilation syndrome.  
The veteran continued to visit the hospital, complaining of 
the same symptoms.  Upon further review, the attending 
physicians determined that the veteran should undergo 
psychological testing.  In July of 1964, Dr. C. stated that a 
course low-pitched inspiratory noise could be heard over both 
chest areas, especially prominent after exercise.  Dr. C. 
diagnosed the veteran with a personality disorder, 
characterized by inadequate and inappropriate responses to 
routine military duty.  Several days later, the veteran 
returned to the hospital and was told by Dr. S. that he had 
bronchial asthma.  On the separation Standard 89 Form, the 
veteran indicated he was suffering from asthma, SOB, chest 
pressure, etc.  The separation Standard Form 88 indicated an 
abnormal skin condition.  In November 1964 the veteran was 
honorably discharged from the Army.

The veteran now requests service connection for his 
respiratory disability allegedly beginning during his time in 
service.  The veteran provided the RO with the names of two 
treatment facilities to obtain his medical records.  Ferrell 
Hospital indicated that the records were too old to retrieve 
and the Respiratory Disease Clinic did not respond to the 
inquiry.  Thus, there are no medical records between the 
veteran's date of discharge in 1964 through 2001.

The VA examination conducted in December of 2001, and the 
subsequent addendum added in February 2002, diagnosed the 
veteran as having a history of pneumonia, asthma, and 
bronchitis while in the service, and currently having chronic 
obstructive lung disease.  The 2002 addendum went on to state 
that it is not likely that the veteran's current chronic 
obstructive lung disease is a result of the pneumonia he 
suffered during service.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


As a preliminary matter, on November 9, 2000, the VCAA was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. §  5103 and 38 C.F.R. 3.159(b)(1) 
(2003).  In a letter dated July 2001, the RO requested that 
the veteran submit any evidence that supported his claim for 
service connection, such as medical evidence of the current 
disability or evidence that demonstrates persistent or 
recurring symptoms of disability.  This also includes 
treatment records for veteran's condition, statements by 
physicians or other health care professionals who have 
treated the veteran, or lay statements by the veteran and/or 
others describing his/her symptoms and problems, in service 
and since service.


Second, the RO must inform the veteran of the information and 
evidence the veteran is expected to provide.  See  38 
U.S.C.A. §  5103 and 38 C.F.R. 3.159(b)(1) (2003).  In the 
letter dated July 2001, the RO requested the dates and places 
of all treatment from the date of discharge to present time 
for any breathing disability.  The letter further stated that 
at the veteran's election, the RO could also obtain this 
information through the enclosed VA Forms 21-4142 
(Authorization for Release of Information).

Third, the RO must inform the veteran of the information and 
evidence the VA will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. §  5103 and 38 C.F.R. 3.159(b)(1) 
(2003).  The RO letter dated July 2001 specified that the RO 
would try to help obtain such things as medical records, 
employment records, or records from other Federal agencies.  
The RO will also assist the veteran by providing a medical 
examination or obtaining a medical opinion if it is deemed 
necessary in deciding the veteran's claim.

Finally, the RO must request that the veteran provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 U.S.C.A. §  5103 and 38 C.F.R. 3.159(b)(1) 
(2003).  In the letter dated July 2001, the RO requested 
submission of any evidence that supported the veteran's claim 
for service connection, such as medical evidence of current 
disability or evidence that may show persistent or recurring 
symptoms of disability.  This included treatment records for 
the claimed condition, statements by physicians or other 
health care professional that have treated the veteran, or 
lay statements by the veteran and/or others describing 
symptoms and problems, in service and since service.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran was also afforded a VA examination to determine 
whether his respiratory disorder was related to service.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See 38 C.F.R. § 3.159 (c).


Analysis


Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §  3.303.  
With a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. §  
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §  3.303(d).

In short, the preponderance of the evidence is against the 
veteran's claim.  While the evidence shows that the veteran 
has a current disability (chronic obstructive lung disorder 
as diagnosed at his December 2001 VA examination), the 
evidence does not show that it is the result of a disease or 
injury in service.

A review of the service medical records shows that the 
veteran was hospitalized and diagnosed with pneumonia in June 
1964, and that over the next several months, he was also 
diagnosed with asthma and hyperventilation syndrome.  
However, in July 1964, the veteran was specifically found not 
to have a pulmonary disease, and he was diagnosed with a 
personality disorder.  While at separation, the veteran 
placed a check in the "yes" box to indicate that he either 
had or had previously had asthma, shortness of breath, and 
pain or pressure in the chest, at his separation examination, 
his lungs and chest were evaluated as normal.  The examiner 
specifically noted that the veteran did not have any diseases 
or defects.  

There are no medical records showing treatment for any 
respiratory disorders for the period after the veteran's 
service until the VA examination in December 2001, a period 
of more than 35 years.  Efforts to obtain records from the 
Ferrell Hospital and the Respiratory Disease Clinic were not 
successful.  Also, after reviewing the veteran's claims file, 
a VA physician opined in February 2002 that it was not likely 
that the veteran's current, mild obstructive disease was a 
result of pneumonia when the veteran was in service.  Based 
on the long gap between the veteran's treatment in service 
and the 2001 diagnosis of chronic obstructive pulmonary 
disease, as well as the VA examiner opining that the chronic 
obstructive lung disease is not related to the veteran's 
pneumonia in service, it must be concluded that the 
preponderance of the evidence is against the veteran's claim.  

Although the veteran claims that his chronic obstructive 
pulmonary disease is related to his diagnosed pneumonia and 
asthma in service, he is not a medical professional who can 
make such a determination.  The veteran is competent to 
describe symptoms he had during service, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a respiratory 
disability must be denied.  38 U.S.C.A §5107 (West 2002).



ORDER

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive lung disease, is 
denied.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



